DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Millikan (U.S. PG-PUB NO. 20130300850 A1) in view of Windsor et al (U.S. PG-PUB NO. 20090253162 A1), and further in view of Li (U.S. PG-PUB NO. 20170154238 A1), in view of Jedynak et al (2003 Conference on Computer Vision and Pattern Recognition Workshop (Volume: 8, Page(s): 92), in view of Koruga et al (U.S. PG-PUB NO. 20090245603 A1).
-Regarding claim 1, Millikan discloses a system for assessing skin health (Abstract; FIGS. 1-12), comprising: one or more processors (FIG. 8; [0052]); one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that (FIG. 8; [0052]), when executed, cause the one or more processors to perform operations comprising (FIG. 8): obtaining, from an imaging system, first skin data associated with a user (FIGS. 8, 10; [0009], “image capture device … UV light image”; FIG. 6), wherein the first skin data comprises an ultraviolet (UV) image of the user's skin ([0009]; [0011]; [0037]; FIGS. 6-8; [0056]; FIG. 10); performing a correction on the first skin data, based on second skin data associated with the user ([0035]; [0037]; [0040]; [0042]; [0056]-[0057]; [0071]), the second skin data having been collected at a time prior to obtaining the first skin data ([0040], “compiled data”; [0035], “database”; [0032], “user’s profile”; [0038]; [0056], “user data with databases”), wherein the second skin data is stored in a repository (FIG. 8; FIG. 10, block 1020); quantifying a plurality of skin parameters of the user's skin, wherein the at least one of the plurality of skin parameters is a bacterial load, the quantifying comprising: applying a brightness filter that isolates portions of at least one UV image that contain fluorescence (FIG. 12; [0069]-[0070]; FIG. 11; [0029]; [0038]; [0042]; FIGS. 5-7), applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles, wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user; and providing, for display on a user computing device, data indicating the output (FIG. 10, blocks 1060-1070).
Millikan is silent to teach quantifying a plurality of skin parameters of the user's skin, wherein the at least one of the plurality of skin parameters is a bacterial load, and applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles, wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
In the same field of endeavor, Windsor discloses methods and systems for the analysis of skin and hair conditions. Windsor teaches quantifying a plurality of skin parameters of the user's skin (Windsor: [0006], “determine skin melanin”; [0025]; [0026], “evaluating”; [0050]), wherein the at least one of the plurality of skin parameters is a bacterial load (Windsor: [0006], “bacterial content”), and applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles (Windsor: [0063], “filter … selectively use certain wavelengths of light”; [0065], “less … fluorescence”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Millikan with the teaching of Windsor by using skin parameters in order to determine skin type and potential factors contributing to skin conditions, and maintain or improve skin conditions.
Millikan in view of Windsor is silent to teach wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Li is an analogous art pertinent to the problem to be solved in this application and discloses a method and a device for skin color detection. Li further discloses wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model (Li: Abstract; FIGS 1-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor with the teaching of Li by using Gaussian mixture model and expectation maximization algorithm to remove portions of the at least one UV image that contain fluorescence by converting RGB image from an RGB color space to an r-g color space in order to detect skin color.
Millikan in view of Windsor, and further in view of Li is silent to teach applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Jedynak is an analogous art pertinent to the problem to be solved in this application and discloses statistical models for skin detection. Jedynak further discloses applying a loopy belief propagation algorithm that isolates skin or non-skin pixel in an image, and determining skin parameters associated with the user's skin based on an output of the loopy belief propagation algorithm (Jedynak: Abstract; Page 2, 2nd Col., 2nd – 3rd paragraphs; Page 4, section 3.3; Figures 2-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li with the teaching of Jedynak by using loopy belief propagation algorithm in order to detect a bacterial load quantity associated with the user's skin.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak is silent to teach determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Koruga is an analogous art pertinent to the problem to be solved in this application and discloses a method and algorithm for creating a unique spectral fingerprint are based on the convolution of RGB color channel spectral plots generated from digital images that have captured single and/or multi-wavelength light-matter interaction (Koruga: Abstract). Koruga further teaches based on providing the plurality of quantified skin parameters as input features to a machine learning model (Koruga: Fig.1, algorithm 150; Fig. 11; Fig. 49; [0022]; [0024]-[0025]; [0034]; [0143]-[0144]; [0215], “skin health characteristics”; [0228]), an output associated with a normal skin state of the user and a current skin state of the user (Koruga: Fig. 1, skin state 158; Fig. 3, skin report; Figs. 6-7; Fig. 14; [0036]; [0152]; [0172]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak with the teaching of Koruga by providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user in order to provide accurate skin condition assessment to users.
-Regarding claim 10, Millikan discloses a non-transitory computer readable storage medium storing instructions that (FIG. 8, storage 830), when executed by at least one processor, cause the at least one processor to perform operations comprising (FIG. 8, processor 810; [0052]; [0048]): obtaining, from an imaging system, first skin data associated with a user (FIGS. 8, 10; [0009], “image capture device … UV light image”; FIG. 6), wherein the first skin data comprises an ultraviolet (UV) image of the user's skin ([0009]; [0011]; [0037]; FIGS. 6-8; [0056]; FIG. 10); performing a correction on the first skin data, based on second skin data associated with the user ([0035]; [0037]; [0040]; [0042]; [0056]-[0057]; [0071]), the second skin data having been collected at a time prior to obtaining the first skin data ([0040], “compiled data”; [0035], “database”; [0038]; [0056], “user data with databases”), wherein the second skin data is stored in a repository (FIG. 8; FIG. 10, block 1020); quantifying a plurality of skin parameters of the user's skin, wherein the at least one of the plurality of skin parameters is a bacterial load, the quantifying comprising: applying a brightness filter that isolates portions of at least one UV image that contain fluorescence (FIG. 12; [0069]-[0070]; FIG. 11; [0029]; [0038]; [0042]; FIGS. 5-7), applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles, wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user; and providing, for display on a user computing device, data indicating the output (FIG. 10, blocks 1060-1070).
Millikan is silent to teach quantifying a plurality of skin parameters of the user's skin, wherein the at least one of the plurality of skin parameters is a bacterial load, and applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles, wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
In the same field of endeavor, Windsor discloses methods and systems for the analysis of skin and hair conditions. Windsor teaches quantifying a plurality of skin parameters of the user's skin (Windsor: [0006], “determine skin melanin”; [0025]; [0026], “evaluating”; [0050]), wherein the at least one of the plurality of skin parameters is a bacterial load (Windsor: [0006], “bacterial content”), and applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles (Windsor: [0063], “filter … selectively use certain wavelengths of light”; [0065], “less … fluorescence”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Millikan with the teaching of Windsor by using skin parameters in order to determine skin type and potential factors contributing to skin conditions, and maintain or improve skin conditions.
Millikan in view of Windsor is silent to teach wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Li is an analogous art pertinent to the problem to be solved in this application and discloses a method and a device for skin color detection. Li further discloses wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model (Li: Abstract; FIGS 1-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor with the teaching of Li by using Gaussian mixture model and expectation maximization algorithm to remove portions of the at least one UV image that contain fluorescence by converting RGB image from an RGB color space to an r-g color space in order to detect skin color.
Millikan in view of Windsor, and further in view of Li is silent to teach applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Jedynak is an analogous art pertinent to the problem to be solved in this application and discloses statistical models for skin detection. Jedynak further discloses applying a loopy belief propagation algorithm that isolates skin or non-skin pixel in an image, and determining skin parameters associated with the user's skin based on an output of the loopy belief propagation algorithm (Jedynak: Abstract; Page 2, 2nd Col., 2nd – 3rd paragraphs; Page 4, section 3.3; Figures 2-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li with the teaching of Jedynak by using loopy belief propagation algorithm in order to detect a bacterial load quantity associated with the user's skin.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak is silent to teach determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Koruga is an analogous art pertinent to the problem to be solved in this application and discloses a method and algorithm for creating a unique spectral fingerprint are based on the convolution of RGB color channel spectral plots generated from digital images that have captured single and/or multi-wavelength light-matter interaction (Koruga: Abstract). Koruga further teaches based on providing the plurality of quantified skin parameters as input features to a machine learning model (Koruga: Fig.1, algorithm 150; Fig. 11; Fig. 49; [0022]; [0024]-[0025]; [0034]; [0143]-[0144]; [0215], “skin health characteristics”; [0228]), an output associated with a normal skin state of the user and a current skin state of the user (Koruga: Fig. 1, skin state 158; Fig. 3, skin report; Figs. 6-7; Fig. 14; [0036]; [0152]; [0172]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak with the teaching of Koruga by providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user in order to provide accurate skin condition assessment to users.
-Regarding claim 15, Millikan discloses a computer-implemented skin health assessment method (Abstract; FIGS. 1-12) executed by one or more processors and comprising (FIG. 8, processor 810; [0052]; [0048]): obtaining, from an imaging system, first skin data associated with a user (FIGS. 8, 10; [0009], “image capture device … UV light image”; FIG. 6), wherein the first skin data comprises an ultraviolet (UV) image of the user's skin ([0009]; [0011]; [0037]; FIGS. 6-8; [0056]; FIG. 10); performing a correction on the first skin data, based on second skin data associated with the user ([0035]; [0037]; [0040]; [0042]; [0056]-[0057]; [0071]), the second skin data having been collected at a time prior to obtaining the first skin data ([0040], “compiled data”; [0035], “database”; [0038]; [0056], “user data with databases”), wherein the second skin data is stored in a repository (FIG. 8; FIG. 10, block 1020); quantifying a plurality of skin parameters of the user's skin, wherein the at least one of the plurality of skin parameters is a bacterial load, the quantifying comprising: applying a brightness filter that isolates portions of at least one UV image that contain fluorescence (FIG. 12; [0069]-[0070]; FIG. 11; [0029]; [0038]; [0042]; FIGS. 5-7), applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles, wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user; and providing, for display on a user computing device, data indicating the output (FIG. 10, blocks 1060-1070).
Millikan is silent to teach quantifying a plurality of skin parameters of the user's skin, wherein the at least one of the plurality of skin parameters is a bacterial load, and applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles, wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
In the same field of endeavor, Windsor discloses methods and systems for the analysis of skin and hair conditions. Windsor teaches quantifying a plurality of skin parameters of the user's skin (Windsor: [0006], “determine skin melanin”; [0025]; [0026], “evaluating”; [0050]), wherein the at least one of the plurality of skin parameters is a bacterial load (Windsor: [0006], “bacterial content”), and applying a dust filter that removes portions of the at least one UV image that contain fluorescence caused by dust particles (Windsor: [0063], “filter … selectively use certain wavelengths of light”; [0065], “less … fluorescence”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Millikan with the teaching of Windsor by using skin parameters in order to determine skin type and potential factors contributing to skin conditions, and maintain or improve skin conditions.
Millikan in view of Windsor is silent to teach wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model, applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Li is an analogous art pertinent to the problem to be solved in this application and discloses a method and a device for skin color detection. Li further discloses wherein the dust filter comprises an expectation maximization algorithm and a two-component Gaussian mixture model (Li: Abstract; FIGS 1-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor with the teaching of Li by using Gaussian mixture model and expectation maximization algorithm to remove portions of the at least one UV image that contain fluorescence by converting RGB image from an RGB color space to an r-g color space in order to detect skin color.
Millikan in view of Windsor, and further in view of Li is silent to teach applying a loopy belief propagation algorithm that isolates portions of the at least one UV image that contain fluorescence due to bacteria, and determining a bacterial load quantity associated with the user's skin based on an output of the loopy belief propagation algorithm; determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Jedynak is an analogous art pertinent to the problem to be solved in this application and discloses statistical models for skin detection. Jedynak further discloses applying a loopy belief propagation algorithm that isolates skin or non-skin pixel in an image, and determining skin parameters associated with the user's skin based on an output of the loopy belief propagation algorithm (Jedynak: Abstract; Page 2, 2nd Col., 2nd – 3rd paragraphs; Page 4, section 3.3; Figures 2-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li with the teaching of Jedynak by using loopy belief propagation algorithm in order to detect a bacterial load quantity associated with the user's skin.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak is silent to teach determining, based on providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user.
However, Koruga is an analogous art pertinent to the problem to be solved in this application and discloses a method and algorithm for creating a unique spectral fingerprint are based on the convolution of RGB color channel spectral plots generated from digital images that have captured single and/or multi-wavelength light-matter interaction (Koruga: Abstract). Koruga further teaches based on providing the plurality of quantified skin parameters as input features to a machine learning model (Koruga: Fig.1, algorithm 150; Fig. 11; Fig. 49; [0022]; [0024]-[0025]; [0034]; [0143]-[0144]; [0215], “skin health characteristics”; [0228]), an output associated with a normal skin state of the user and a current skin state of the user (Koruga: Fig. 1, skin state 158; Fig. 3, skin report; Figs. 6-7; Fig. 14; [0036]; [0152]; [0172]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak with the teaching of Koruga by providing the plurality of quantified skin parameters as input features to a machine learning model, an output associated with a normal skin state of the user and a current skin state of the user in order to provide accurate skin condition assessment to users.
-Regarding claims 2 and 16, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1 and the method of claim 15 respectively.
The modification further discloses wherein the second skin data associated with the user comprises data recorded from the user's skin at multiple times prior to obtaining the first skin data (Millikan: [0032], “absolute measure of incident UV on a user over time”; [0037], “historic UV exposure for a period of time”; [0040], “day's history of UV exposure”).
-Regarding claims 4, 12, and 17, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1, the medium of claim 10,  and the method of claim 15 respectively.
Millikan is silent to teach wherein quantifying the plurality of skin parameters further comprises quantifying: skin pigmentation; redness; and skin roughness and collagen content.
In the same field of endeavor, Windsor discloses methods and systems for the analysis of skin and hair conditions. Windsor teaches wherein quantifying the plurality of skin parameters (Windsor: [0006], “determine skin melanin”; [0025]; [0026], “evaluating”; [0050]) further comprises quantifying: skin pigmentation (Windsor: [0024]); redness; and skin roughness (Windsor: [0032]; [0040]) and collagen content (Windsor: [0047]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Millikan with the teaching of Windsor by using skin parameters in order to determine skin type and potential factors contributing to skin conditions, and maintain or improve skin conditions.
-Regarding claims 8 and 19, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1 and the method of claim 15 respectively.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak is silent to teach obtaining external data associated with the user and providing the external data as an additional input to the machine learning model .
However, Koruga is an analogous art pertinent to the problem to be solved in this application and further discloses obtaining external data associated with the user and providing the external data as an additional input to the machine learning model (Koruga: Fig. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak with the teaching of Koruga by obtaining external data associated with the user and providing the external data as an additional input in order to provide accurate skin condition assessment to users.
-Regarding claim 9, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1. 
The modification further discloses indicating the output comprises providing data indicating a skin care product recommendation to improve a health of the user's skin (Millikan: FIG. 6; [0040]).
-Regarding claims 14 and 20, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the medium of claim 10 and the method of claim 15 respectively.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak is silent to teach additional skin health assessments, and additional analysis conducted based on the combination of outputs.
However, Koruga is an analogous art pertinent to the problem to be solved in this application and further discloses additional skin health assessments, and additional analysis conducted based on the combination of outputs (Koruga: FIGS. 1, 3, 10, 19; [0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak with the teaching of Koruga by taking additional skin health assessments, and additional analysis conducted based on the combination of outputs in order to determine progress towards a skin care goal and improve a skin state.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Millikan (U.S. PG-PUB NO. 20130300850 A1) in view of Windsor et al (U.S. PG-PUB NO. 20090253162 A1), and further in view of Li (U.S. PG-PUB NO. 20170154238 A1), in view of Jedynak et al (2003 Conference on Computer Vision and Pattern Recognition Workshop (Volume: 8, Page(s): 92), in view of Koruga et al (U.S. PG-PUB NO. 20090245603 A1), in view of Liu et al (CN 106983493 A).
-Regarding claims 3 and 11, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1 and the medium of claim 10 respectively.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga is silent to teach wherein the second skin data and the first skin data each comprise: at least three natural images taken in white light at three or more different angles; at least three polarized images taken in polarized light at three or more different angles; and at least three UV images taken in UV light at three or more different angles.
However, Liu is an analogous art pertinent to the problem to be solved in this application and discloses a skin image processing method based on three spectrums (Liu: Abstract). Liu further teaches taking skin images under white light (Liu: Page 2, step three), polarized light (Liu Page 2, step four) and ultraviolet light (Liu: Page 3, step five). Though Liu does teach to take at least three images at three or more angles, a person skilled in the art would understand that more image samples under different conditions will help to achieve robust results from image analysis and processing.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga with the teaching of Liu by using a skin image processing method based on three spectrums in order to determine user’s skin index, spot index and grease index.
Claims 5, 13  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Millikan (U.S. PG-PUB NO. 20130300850 A1) in view of Windsor et al (U.S. PG-PUB NO. 20090253162 A1), and further in view of Li (U.S. PG-PUB NO. 20170154238 A1), in view of Jedynak et al (2003 Conference on Computer Vision and Pattern Recognition Workshop (Volume: 8, Page(s): 92), in view of Koruga et al (U.S. PG-PUB NO. 20090245603 A1), in view of Tsukada (U.S. PG-PUB NO. 20100328740 A1).
-Regarding claims 5, 13, and 18, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1, the medium of claim 10,  and the method of claim 15 respectively.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga is silent to teach performing a color correction by: applying a first adjustment to the first skin data based on a reference color in the second skin data; applying a second adjustment to the first skin data by applying a histogram matching algorithm; and applying a third adjustment to the first skin data by performing a lighting correction.
However, Tsukada is an analogous art pertinent to the problem to be solved in this application and discloses for processing a color image according with color correction (Tsukada: Abstract; FIGS. 1-10). Tsukada further teaches applying a first adjustment to the first skin data based on a reference color in the second skin data (Tsukada:  FIG. 1; [0021]; [0025]; [0037]; FIG. 10); applying a second adjustment to the first skin data by applying a histogram matching algorithm (Tsukada: [0081], “histogram”); and applying a third adjustment to the first skin data by performing a lighting correction (Tsukada: FIGS. 7-10, 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga with the teaching of Tsukada by performing a color correction in order to achieve an improved texture.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Millikan (U.S. PG-PUB NO. 20130300850 A1) in view of Windsor et al (U.S. PG-PUB NO. 20090253162 A1), and further in view of Li (U.S. PG-PUB NO. 20170154238 A1), in view of Jedynak et al (2003 Conference on Computer Vision and Pattern Recognition Workshop (Volume: 8, Page(s): 92), in view of Koruga et al (U.S. PG-PUB NO. 20090245603 A1), in view of Grimson et al (U.S PATENT NO. US 5999840 A).
-Regarding claim 6, Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga discloses the system of claim 1.
Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga is silent to teach determining features associated with anatomy present in the first skin data; and segmenting the first skin data into a plurality of portions based on the features associated with the anatomy.
However, Grimson is an analogous art pertinent to the problem to be solved in this application and discloses an image data registration system and method of storing a first data set of three-dimensional image data associated with a predetermined portion of an object with reference to a first coordinate frame (Grimson: Abstract; FIGS. 1-7). Grimson further teaches determining features associated with anatomy present in the first skin data (Grimson: Abstract; Col. 8, lines 9-27; Col. 2, lines 24-34; FIG. 3); and segmenting the first skin data into a plurality of portions based on the features associated with the anatomy (Grimson: FIG. 3; Col. 6, lines 37-40; FIG. 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching Millikan in view of Windsor, and further in view of Li, in view of Jedynak, in view of Koruga with the teaching of Grimson by determining features associated with anatomy present in the first skin data; and segmenting the first skin data into a plurality of portions based on the features associated with the anatomy in order to register first data with second data to provide accurate skin representation of a user.
Allowable Subject Matter
Claims 7 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664